Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 31, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
  144983(43)                                                                                        Bridget M. McCormack,
                                                                                                                      Justices




  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
                                                                    SC: 144983
  v                                                                 COA: 301645
                                                                    Jackson CC: 10-005879-FH
  SAMUEL LEE ELLIOTT,
             Defendant-Appellee.
  _____________________________________


         On order of the Chief Justice, the motion by the Attorney General for leave to
  participate in oral argument is considered and it is granted, limited to ten minutes of the
  thirty minutes allotted to plaintiff- appellant.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 31, 2013                    _________________________________________
                                                                               Clerk